Spencer, J.
dissenting. I cannot concur in the opinion just pronounced.
If the commissioner had jurisdiction of the subject matter of Brown's imprisonment, and had a right to adjudicate on that point, it is entirely immaterial, as respects the defendant, whether the decision of the commissioner was right or not; the officer will be protected in yielding obedience to that decision.
It appears to me that the case of Yates v. The People, *158(6 Johns. Rep. 580.) settles these principles: 1. That our statute has a more extensive operation than the British habeas corpus act; in this, that whilst the British statute is confined to commitments for crimes and criminal matters, or the suspicion thereof, our act extends to, and gives, the chancellor, and a judge of the supreme court, in vacation, cognizance of cases of imprisonment generally, without confining their jurisdiction to commitments for criminal, or supposed criminal cases ; in short, that our habeas corpus act purposely changed the phraseology of the stat. 31 ch. 2. of Charles II., with the view of extending it to all cases of persons imprisoned, or restrained.
2. That the inhibition, in the third section of our statute, of the benefit of the writ “ to persons convict, or in execution by • legal process,” necessarily' refers it to the chancellor, or judge, paving power to award the writ, to decide whether the party applying is in execution by legal process : for if he be in execution on illegal process, there exists no inhibition to. allow the writ. If the first, proposition is correct, that our statute extends the benefit of the habeas corpus to all cases of imprisonment, and excepts out of the grant of power, the case of a person in execution by legal process, it appears to me, that the exception is to ^>e construed in its whole extent, and that it does not, and cannot embrace the case of an imprisonment in execution on illegal process. The validity and legality of the process becomes the very gist of the inquiry; and to this the jurisdiction of the judge must extend. Indeed, it seems to me a very alarriiing proposition, that there' exists no method of enlarging a person, but in term time, who may be committed upon an execution against his body, and which may be issued without any judgment to warrant it. If this be so, then the most flagrant violation of personal liberty may take place, without the power of an immediate corrective. I feel no disposition to enlarge on points which I conceive to have been settled in the case of Yates v. The People, in the court for the correction of errors. I am not aware that that case has been, in any degree, shaken or impaired, by any subsequent decision.
Judgment for the plaintiffs